ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




              Larson v. Wexford Health Sources, Inc., 2012 IL App (1st) 112065




Appellate Court            RAYMOND LARSON, Plaintiff-Appellant, v. WEXFORD HEALTH
Caption                    SOURCES, INC., and MARVIN REED, in his capacity as Assistant
                           Warden at Pontiac Correctional Center, Defendants-Appellees.



District & No.             First District, First Division
                           Docket No. 1-11-2065


Filed                      June 25, 2012


Held                       Plaintiff inmate’s claim under section 8-2001(g) of the Code of Civil
(Note: This syllabus       Procedure, the “Hospital Records Act,” for the attorney fees he incurred
constitutes no part of     in obtaining his medical records was properly denied, since section 8-
the opinion of the court   2001 provides for an award of attorney fees “incurred in connection with
but has been prepared      any court ordered enforcement” of its provisions, and in plaintiff’s case,
by the Reporter of         the records were provided before any court-ordered enforcement
Decisions for the          occurred.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-CH-28764; the
Review                     Hon. Nancy J. Arnold, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Uptown People’s Law Center, of Chicago (Alan Mills and Nicole Schult,
Appeal                     of counsel), for appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Rachel Murphy, Assistant Attorney General, of
                           counsel), for appellee Marvin Reed.

                           Charysh & Schroeder, Ltd., of Chicago (Michael J. Charysh and Wm.
                           Michael LeCrone, of counsel), for appellee Wexford Health Sources, Inc.


Panel                      JUSTICE KARNEZIS delivered the judgment of the court, with opinion.
                           Presiding Justice Hoffman and Justice Hall concurred in the judgment
                           and opinion.


                                             OPINION

¶1          Plaintiff Raymond Larson requested copies of his medical records from defendants
        Wexford Health Sources, Inc. (Wexford), and Marvin Reed (Reed), the assistant warden of
        Pontiac Correctional Center (Pontiac). Defendants failed to provide the copies within 30 days
        of his request. Plaintiff filed a complaint against defendants seeking copies of his medical
        records pursuant to section 8-2001 of the Illinois Code of Civil Procedure (the Code) (735
        ILCS 5/8-2001 (West 2010)). After plaintiff filed his complaint but before the court decided
        his action, Reed’s counsel provided plaintiff with the requested copies. The circuit court
        dismissed plaintiff’s action as moot. Plaintiff claimed attorney fees from defendants pursuant
        to section 8-2001(g) (735 ILCS 5/8-2001(g) (West 2010)). The court denied his claim. On
        appeal, plaintiff argues the court erred in holding that (1) section 8-2001(g) does not permit
        an award of attorney fees if the defendant produces a patient’s records after suit but before
        a judicial determination is made on the merits of the complaint; and (2) the doctrine of
        sovereign immunity prohibited the court from awarding plaintiff attorney fees against Reed.
        We affirm.

¶2                                           Background
¶3          Plaintiff is a prisoner at Pontiac. Pontiac is operated by the Illinois Department of
        Corrections.
¶4          On May 3, 2010, plaintiff sent an “Authorization for Release of Offender Medical Health
        Information” to Reed, the assistant warden at Pontiac in charge of providing medical care to
        the inmates, and to Dr. Steven Taller, the medical director at Pontiac. Dr. Taller was
        employed by Wexford, a private corporation that had a contract with the State of Illinois to
        provide health care services to the prisoners at Pontiac.


                                                 -2-
¶5         In the authorization, plaintiff authorized “Pontiac Correctional Center” to release all his
       medical records dating between June 1, 2007, and April 28, 2010, to his attorney. Neither
       defendant provided plaintiff’s attorney with the requested medical records or requested
       additional time in which to provide them.
¶6         On July 6, 2010, plaintiff filed a complaint for injunction against Wexford and Reed, in
       his official capacity as the assistant warden of Pontiac. Pursuant to section 8-2001 of the
       Code, he sought to enforce his right to obtain a copy of his medical records maintained by
       one or both defendants.
¶7         Section 8-2001, also known as the “Hospital Records Act,” obligates every “health care
       facility” and “health care practitioner” (collectively health care providers) in Illinois to allow
       patients to obtain access to and/or copies of their medical records in a timely manner. 735
       ILCS 5/8-2001 (West 2010); Ramirez v. Smart Corp., 371 Ill. App. 3d 797, 803 (2007)
       (discussing 735 ILCS 5/8-2001 (West 1998)). Upon receipt of a written request for access
       to or copies of medical records made by a patient treated in a health care facility or by a
       health care practitioner, the health care provider has 30 days to comply with the request. 735
       ILCS 5/8-2001(e) (West 2010). A health care provider may request one extension of time but
       must comply with the request no later than 60 days after receiving the request. 735 ILCS 5/8-
       2001(e) (West 2010). Section 8-2001(g) of the Act provides that “[f]ailure to comply with
       the time limit requirement of this Section shall subject the denying party to expenses and
       reasonable attorney fees incurred in connection with any court ordered enforcement of the
       provisions of this Section.” 735 ILCS 5/8-2001(g) (West 2010).
¶8         Plaintiff alleged defendants did not provide his medical records within the 30 days as
       required by section 8-2001(e), did not request additional time within which to provide the
       records and, as of the date of the complaint, had not produced the records. He requested that
       the court order defendants to produce copies of his medical records and award him
       reasonable attorney fees and costs incurred in pursuing the action.
¶9         Wexford moved to dismiss the complaint against it. It alleged that, although it did
       provide health care services to the inmates at Pontiac, it had no proprietary interest in, control
       over or authorization to copy the medical records of those inmates, including plaintiff’s,
       because the Department of Corrections had sole control over the release, copying or
       dissemination of all inmates’ medical records. The court denied the motion.
¶ 10       On January 14, 2011, the assistant Attorney General representing Reed provided
       plaintiff’s attorney with copies of plaintiff’s medical records. Reed moved to dismiss
       plaintiff’s complaint pursuant to sections 2-619(a)(1) and (a)(9) of the Code (735 ILCS 5/2-
       619(a)(1), (9) (West 2010)). He argued plaintiff’s claim for injunctive relief should be
       dismissed because, plaintiff having received his medical records, the claim was moot. He
       argued plaintiff’s claim against Reed for attorney fees should be dismissed because it was
       barred by the doctrine of sovereign immunity, the fee claim against Reed being actually a
       claim against the State of Illinois. Wexford, meanwhile, filed its answer to the complaint. It
       raised as affirmative defenses the fact that the complaint for injunction was now moot and
       Wexford had no proprietary interest in, control over or authorization to copy the medical
       records.


                                                  -3-
¶ 11       On March 4, 2011, the court entered an order finding, with plaintiff’s agreement, that the
       claim for injunctive relief was moot. It denied Reed’s motion to dismiss the claim for
       attorney fees against him. Plaintiff filed a petition requesting $30,525 in fees. Reed moved
       to reconsider the court’s denial of his motion to dismiss the fee claim, raising again the
       court’s lack of subject matter jurisdiction over Reed under the doctrine of sovereign
       immunity. Wexford objected to the fee petition, restating its earlier assertion that it had
       control over or authorization to copy the medical records and “strongly” objecting to the
       hourly rates claimed in the fee petition.
¶ 12       On June 22, 2011, “for the reasons stated on the record,” the court issued a final order
       granting Reed’s motion to reconsider and his motion to dismiss the fee petition against him;
       sustaining Wexford’s objections; and denying the fee petition. There is no report of any court
       proceeding in the record to show the court’s reasoning. Plaintiff asserts the court denied his
       petition for attorney fees on two grounds: (1) section 8-2001(g) only permits an award of fees
       when medical records are produced pursuant to a court order and, because plaintiff received
       his records before the court entered an order requiring either defendant to produce the
       records, he is not entitled to fees under section 8-2001(g); and (2) the State Lawsuit
       Immunity Act (745 ILCS 5/1 (West 2010)) barred any award of attorney fees against Reed,
       regardless of whether a determination on the merits had been made, because the fees would
       be paid by the State. The parties seem to agree that these were the bases for the court’s
       decision. Plaintiff timely filed his notice of appeal on July 18, 2011.
¶ 13       On appeal, plaintiff argues the court erred in holding that (1) section 8-2001(g) does not
       permit an award of attorney fees if the defendant produces a patient’s records after suit but
       before a judicial determination is made on the merits of the complaint; and (2) the doctrine
       of sovereign immunity prohibited the court from awarding plaintiff attorney fees against
       Reed.
¶ 14       Wexford responds that it had no legal duty to produce plaintiff’s requested medical
       records because section 8-2001 was not applicable to it; the court properly denied plaintiff’s
       petition for attorney fees because there was never a court-ordered enforcement of any
       provision of section 8-2001 against any defendant; and plaintiff’s claim for $30,525 in
       attorney fees was unreasonable and excessive. Reed responds that plaintiff’s claim for
       attorney fees against him is barred by sovereign immunity because it is, in effect, a claim
       against the State.

¶ 15                                           Analysis
¶ 16       Plaintiff argues that the court erred in holding that section 8-2001(g) does not permit an
       award of attorney fees if the defendant produces a patient’s records after suit but before a
       judicial determination is made on the merits of the complaint. Section 8-2001(g) of the Code
       provides as follows:
           “Failure to comply with the time limit requirement of [section 8-2001] shall subject the
           denying party to expenses and reasonable attorneys’ fees incurred in connection with any
           court ordered enforcement of the provisions of [section 8-2001].” 735 ILCS 5/8-2001(g)
           (West 2010).

                                                -4-
¶ 17        Putting aside for now any issues regarding whether section 8-2001 applies to Wexford
       or whether the sovereign immunity doctrine bars an award of attorney fees against Reed, it
       is uncontested that both defendants failed to comply with the time limit requirement stated
       in section 8-2001(e) and that the court did not order enforcement of any provisions of section
       8-2001 in this case. The question is whether, as plaintiff asserts, attorney fees should be
       awarded pursuant to section 8-2001(g) when medical records are produced after suit is filed,
       even when there is no “court ordered enforcement of the provisions of [Section 8-2001].”
       This is a matter of first impression.
¶ 18        We review de novo the court’s interpretation of section 8-2001. Solon v. Midwest
       Medical Records Ass’n, 236 Ill. 2d 433, 439 (2010). Our main objective in interpreting a
       statute is to determine and give effect to the intent of the legislature. Solon, 236 Ill. 2d at 440.
       The most reliable indicator of the legislature’s intent is the language of the statute, which
       must be given its plain and ordinary meaning. Solon, 236 Ill. 2d at 440. Clear and
       unambiguous statutory language must be applied as written, without resort to extrinsic aids
       of statutory construction and without reading into it exceptions, limitations, or conditions
       that conflict with the expressed intent or that render any part of the statute meaningless or
       superfluous. Solon, 236 Ill. 2d at 440-41. We may consider the consequences that would
       result from construing the statute one way or the other, always presuming that the legislature
       did not intend absurd, inconvenient or unjust consequences. Solon, 236 Ill. 2d at 441. Only
       if a statute is ambiguous, if it is capable of being understood by reasonably well-informed
       persons in two or more different ways, will we consider extrinsic aids of construction in
       order to discern the legislative intent. Solon, 236 Ill. 2d at 440.
¶ 19        The language of section 8-2001(g) is clear: if a health care provider fails to comply with
       the section 8-2001 time limit requirement for production of medical records, that provider
       is subject to “reasonable attorneys’ fees incurred in connection with any court ordered
       enforcement of the provisions” of section 8-2001. In other words, if the patient who
       requested the records and did not timely receive them files suit to force production of the
       records/compliance with the requirements of the statute, under section 8-2001(g) that patient
       can be awarded “reasonable attorneys’ fees incurred in connection with any court ordered
       enforcement of the provisions” of section 8-2001.
¶ 20        Looking to the phrase “court ordered enforcement of the provisions of [section 8-2001],”
       we find it has only one meaning. A “court order” is a “written direction or command
       delivered by a court or judge.” Black’s Law Dictionary 368, 1123 (7th ed. 1999).
       “Enforcement” is “[t]he act or process of compelling compliance with a law, mandate, or
       command.” Black’s Law Dictionary 549 (7th ed. 1999). Accordingly, “court ordered
       enforcement of the provisions of [section 8-2001]” can only mean compelled compliance
       with the provisions of section 8-2001 resulting from a direction or command by the court.
¶ 21        No such direction or command was issued here. Therefore, plaintiff’s receipt of his
       medical records was not the result of “court ordered enforcement of the provisions of
       [section 8-2001].” And, necessarily, any attorney fees plaintiff incurred in obtaining those
       medical records were not “incurred in connection with any court ordered enforcement of the
       provisions of [section 8-2001]” as required by section 8-2001(g). Because plaintiff did not
       incur “attorneys’ fees in connection with any court ordered enforcement of the provisions of

                                                   -5-
       [section 8-2001],” defendants are not subject to those fees pursuant to section 8-2001(g).
¶ 22        We agree with plaintiff that interpreting section 8-2001(g) in this way means that health
       care providers have little incentive to turn over patient records within the time limits
       specified in the statute. If a patient files an action seeking his medical records, as long as the
       health care provider produces those records before the court decides the action, there
       apparently will be no negative ramifications to the health care provider for failing to produce
       the records within the statutory 30 to 60 days from the patient’s original request for the
       records. But the wording of section 8-2001(g) is not ambiguous, even when read in the
       context of the rest of section 8-2001. Because the language is clear and plain, we cannot
       resort to considering extrinsic aides such as the legislative history to which plaintiff cites,
       which is arguably not on point anyway given that it does not specifically address section 8-
       2001. We must interpret section 8-2001(g) as it is plainly written, and that interpretation
       provides that attorney fees will not be assessed against a noncomplying health care provider
       unless those fees were incurred in connection with any court-ordered enforcement of the
       section.
¶ 23        Plaintiff urges us to consider similar fee-shifting provisions in the Illinois Freedom of
       Information Act (FOIA) (5 ILCS 140/11(i) (West 2008)) and the Illinois Civil Rights Act of
       2003 (Illinois Civil Rights Act) (740 ILCS 23/5(c) (West 2010)). He asserts that courts have
       held that the right to attorney fees under these provisions attaches when a meritorious
       complaint is filed, not when the court orders enforcement of the statute(s).
¶ 24        Section 11(i) of FOIA provides that, “[i]f a person seeking the right to inspect or receive
       a copy of a public record prevails in a proceeding under this Section, the court shall award
       such person reasonable attorneys’ fees and costs.” (Emphasis added.) 5 ILCS 140/11(i) (West
       2008). Section 5(2) of the Illinois Civil Rights Act provides that, “[u]pon motion, a court
       shall award reasonable attorneys’ fees *** and other litigation expenses, to a plaintiff who
       is a prevailing party in any action brought [under that section of the Illinois Civil Rights Act
       or to enforce a constitutional right].” (Emphasis added.) 740 ILCS 23/5(c) (West 2010).
¶ 25        The operative word in both the FOIA and the Illinois Civil Rights Act provisions is
       “prevail.” In plain language, “to prevail” means someone/a party wins, triumphs, gets what
       he wants. In a legal context, “prevail” means “[t]o obtain the relief sought in an action; to
       win a lawsuit.” Black’s Law Dictionary 1206 (7th ed. 1999). A “prevailing party” is “[a]
       party in whose favor a judgment is rendered” or “successful party.” (Emphasis omitted.)
       Black’s Law Dictionary 1206, 1145 (7th ed. 1999). A party can prevail in a court action with
       or without benefit of court-ordered enforcement of a law or statute. Indeed, the Illinois Civil
       Rights Act’s definition of “prevailing party” reflects this, including in its definition not only
       any party who obtains some of his requested relief through a judicial judgment in his favor
       or through a settlement agreement approved by the court, but also any party “whose pursuit
       of a non-frivolous claim was a catalyst for a unilateral change in position by the opposing
       party relative to the relief sought.” 740 ILCS 23/5(d)(3) (West 2010).
¶ 26        Here, plaintiff prevailed on his complaint against defendants. He filed a complaint to
       force defendants to provide him with copies of his medical records as required by section 8-
       2001 and, as a result of that action, defendant Reed did provide him with those copies. But


                                                  -6-
       section 8-2001(g) provides only for an award of attorney fees “incurred in connection with
       any court ordered enforcement of the provisions of [section 8-2001].” No such fees were
       incurred here. As stated previously, plaintiff did not obtain the copies of his medical records
       by court-ordered enforcement of section 8-2001. His attorney fees, therefore, were not
       “incurred in connection with any court ordered enforcement of the provisions of [section 8-
       2001]” and cannot be awarded under section 8-2001(g).
¶ 27       The legislature had the “substantially prevailing” and “prevailing party” language
       available but chose not to use it in section 8-2001(g). Instead, it chose to impose the
       requirement that any attorney fees that might be assessed against a party who failed to
       comply with the time limit requirement of section 8-2001 had to be incurred in connection
       with a court-ordered enforcement of the provisions of section 8-2001. That did not happen
       here. Accordingly, plaintiff may have prevailed in his action to obtain his records but he
       cannot be awarded attorney fees under section 8-2001(g). We affirm the decision of the
       circuit court denying plaintiff’s petition for attorney fees brought under section 8-2001(g).
¶ 28       Given that the court properly denied plaintiff’s petition for attorney fees on the basis that
       the fees were not incurred in connection with any court-ordered enforcement of section 8-
       2001, we need not address whether plaintiff’s action against Reed was barred by the doctrine
       of sovereign immunity or whether Wexford had a duty to produce the medical records under
       section 8-2001.

¶ 29                                          Conclusion
¶ 30       For the reasons stated above, we affirm the decision of the circuit court denying
       plaintiff’s petition for attorney fees under section 8-2001 of the Code.

¶ 31       Affirmed.




                                                 -7-